Case 2:18-cv-13113-SDW-LDW Document 17 Filed 10/30/18 Page 1 of 1 Page|D: 109

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

REJHANE LAzoJA, civil Accion No.
plaintiff 13-13113 (sow) (LDW)
v` 60-DAY oRDER
KRIsTJEN NIELsEN, er al., $EDH§I,FHQ;IX§HON
Defendants.

 

 

The parties having reported that this matter has been resolved,

IT IS, on this 30th day of October 2018,

ORDERED that this action and any pending motions are hereby administratively
terminated; and it is further

ORDERED that this shall not constitute a dismissal Order under Federal Rule of Civil
Procedure 41; and it is further

ORDERED that within 60 days after entry of this Order (or such additional period
authorized by the Court), the parties shall tile all papers necessary to dismiss this action under
Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request that the action
be reopened; and it is further

ORDERED that, absent receipt from the parties of dismissal papers or a request to reopen
the action within the 60-day period, the Court shall dismiss this action, without lilrther notice, with

§'Leda Dunn Wettre
United States Magistrate Judge

prejudice and Without costs.

